United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1788
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                               Andre Perry Johnson

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                        for the Southern District of Iowa
                                 ____________

                          Submitted: November 18, 2021
                              Filed: April 13, 2022
                                 ____________

Before COLLOTON, GRASZ, and KOBES, Circuit Judges.
                          ____________

GRASZ, Circuit Judge.

       Andre Johnson pled guilty to possession of cocaine base with intent to
distribute, possession of a firearm in furtherance of a drug trafficking offense, and
possession of a firearm as a felon. Before his plea, Johnson moved to suppress
evidence obtained after police stopped Johnson upon suspicion of criminal activity.
The district court 1 denied Johnson’s motion. We affirm the district court.

                                 I. Background

       In July 2019, law enforcement received information that an individual named
Larry Gibson was purchasing cocaine and crack cocaine from an unidentified black
male. A month later, a confidential informant told Detective Emily Rasche of the
Davenport, Iowa, Police Department that Gibson was going to meet his “supplier”
to purchase drugs. While surveilling Gibson, Rasche witnessed him get into a car
with a black male driver who Rasche learned was Johnson. Rasche followed Gibson
and Johnson as they went for a drive before returning to Gibson’s residence. After
Gibson exited, the detectives continued to follow the car eventually leading them to
Johnson’s grandmother’s house. Police ran the plates of the car and discovered the
vehicle was registered to Johnson’s sister.

       Rasche began investigating Johnson after this alleged drug transaction.
Rasche learned from an Illinois police department detective that Johnson was
suspected of trafficking large amounts of cocaine. Rasche also learned Johnson was
known for carrying around a backpack containing drugs and a firearm. Rasche
reviewed Johnson’s criminal history, including multiple convictions for violent
offenses such as violence against police, fleeing from law enforcement, and gun
possession. Further, Johnson was a person of interest in a homicide investigation
related to an August 2017 shooting.

      Rasche reviewed Johnson’s Facebook account during her investigation and
observed pictures of a royal blue Cadillac with distinct rim wheels. Then, on
October 9, 2019, Rasche witnessed the royal blue Cadillac crossing the Centennial
Bridge from Illinois into Iowa with Johnson in the passenger seat. Rasche had


      1
        The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired.
                                         -2-
dispatch run the Cadillac’s plates, which were expired. Rasche then requested a
marked squad car to pull over the Cadillac. Davenport Police Officer Robert Byntar
attempted to conduct a traffic stop in his marked vehicle, but the Cadillac fled after
stopping briefly.

       Rasche attempted to follow the fleeing Cadillac but lost sight of it. About a
minute later, however, Rasche saw Johnson walking on a sidewalk, talking on the
phone, and carrying a backpack. Rasche again requested assistance from uniformed
police officers and warned them Johnson was potentially armed. Byntar arrived on
the scene, pulled his squad car up behind Johnson, got out, drew his gun, and ordered
Johnson to put his hands up and drop his backpack. Johnson hesitated before lying
face down with his arms at his sides.

      Another officer, Sergeant Brian Stevens, arrived and knelt over Johnson and
handcuffed him, knowing Johnson was potentially armed. Stevens immediately
smelled raw marijuana coming from Johnson’s person as he knelt over him. Stevens
patted Johnson down for weapons and discovered marijuana, over $1,000 in cash,
and three cell phones in Johnson’s pants pockets. The officers also observed
packaging material in Johnson’s backpack in plain view and noted the backpack
smelled of raw marijuana. The officers later secured a search warrant for the
backpack and found a 9 mm handgun, a digital scale, and substantial quantities of
various controlled substances.

      A grand jury indicted Johnson on four drug and gun crimes. Johnson moved
to suppress all evidence obtained after he was stopped by Byntar. 2 The district court
denied Johnson’s motion in its entirety, holding Byntar had reasonable suspicion to
perform a Terry stop. 3 The district court further rejected Johnson’s argument that
police effected a de facto arrest when Byntar drew his weapon and Stevens

      2
          Johnson filed a second motion to suppress, the denial of which he does not
appeal.
      3
          See generally Terry v. Ohio, 392 U.S. 1 (1968).
                                          -3-
handcuffed Johnson. After the district court denied the motion, Johnson pled guilty
to possession of cocaine base with intent to distribute, possession of a firearm in
furtherance of a drug trafficking offense, and unlawful possession of a firearm as a
felon but reserved his right to appeal the denial of his motion to suppress.

                                     II. Analysis

      Johnson now appeals the district court’s denial of his first motion to suppress.
Specifically, Johnson argues the officers violated his Fourth Amendment rights by
conducting a Terry stop without reasonable suspicion and by arresting him without
probable cause. We review the district court’s legal conclusions de novo and its
factual findings for clear error. United States v. Parker, 993 F.3d 595, 601 (8th Cir.
2021).

                              A. Reasonable Suspicion

       Johnson argues the district court erred in determining the officers had
reasonable suspicion to stop him. The Fourth Amendment protects persons against
unreasonable seizures. U.S. Const. amend IV. Under Terry, “an officer may,
consistent with the Fourth Amendment, conduct a brief, investigatory stop when the
officer has a reasonable, articulable suspicion that criminal activity is afoot.” Illinois
v. Wardlow, 528 U.S. 119, 123 (2000) (citing Terry v. Ohio, 392 U.S. 1, 30 (1968)).
In developing this suspicion, officers may “rely on information provided by other
officers as well as any information known to the team of officers conducting the
investigation.” United States v. Allen, 705 F.3d 367, 370 (8th Cir. 2013) (quoting
United States v. Navarrete-Barron, 192 F.3d 786, 790 (8th Cir. 1999)). Courts must
consider the totality of the circumstances when making reasonable-suspicion
determinations to decide whether the detaining officer had a particularized and
objective basis for suspecting wrongdoing. Pollreis v. Marzolf, 9 F.4th 737, 744
(8th Cir. 2021).



                                           -4-
       Here, Byntar had a particularized and objective basis for suspecting Johnson
of wrongdoing, which provided Byntar with reasonable suspicion to conduct a Terry
stop. When Byntar stopped Johnson, he did so at the direction of Rasche, who had
been investigating Johnson for drug related crimes and as a person of interest in a
homicide investigation. Rasche also knew Johnson’s criminal history involving
drugs and firearms, his penchant for carrying illegal drugs and firearms in a
backpack, and the fact Johnson had moments earlier been in a car that fled from
police. Rasche and Byntar observed Johnson walking while wearing a backpack.
These circumstances, collectively, gave Byntar reasonable suspicion that Johnson
was engaging in criminal activity.

         Johnson argues his past convictions and his involvement in a suspected drug
deal two months earlier were “stale” and thus could not provide reasonable suspicion
of ongoing criminal activity. Johnson’s argument is unpersuasive, however, because
it fails to take into consideration the totality of the circumstances. As detailed above,
Rasche was investigating Johnson for drug-related crimes, knew of his criminal
history involving drugs, was informed that he was a known drug trafficker, knew
Johnson carried drugs and a firearm in a backpack, and had just seen Johnson in the
passenger seat of a vehicle eluding police. While some of these facts individually
may not be enough to support reasonable suspicion, combined they cross the
threshold. See United States v. Trogdon, 789 F.3d 907, 911 (8th Cir. 2015) (holding
a combination of otherwise innocent conduct can provide officers with reasonable
suspicion of criminal activity); United States v. Stewart, 631 F.3d 453, 457 (8th Cir.
2011) (considering previous felony convictions for crimes similar to the crime
suspected as a relevant factor in determining reasonable suspicion). The district
court correctly held Byntar had reasonable suspicion to stop Johnson.

                                      B. Arrest

     Johnson also argues the Terry stop became an arrest when Byntar drew his
weapon and Stevens handcuffed Johnson. Johnson then claims this purported arrest
was unlawful because the officers lacked probable cause. “A Terry stop may
                                          -5-
become an arrest, requiring probable cause, if the stop lasts for an unreasonably long
time or if officers use unreasonable force.” Waters v. Madson, 921 F.3d 725, 737
(8th Cir. 2019) (quoting United States v. Newell, 596 F.3d 876, 879 (8th Cir. 2010)).
Officers may, however, take reasonable measures to protect their safety such as
“brandish[ing] weapons or even constrain[ing] the suspect with handcuffs in order
to control the scene” while conducting a stop. United States v. Sanford, 813 F.3d
708, 713 (8th Cir. 2016) (quoting United States v. Fisher, 364 F.3d 970, 973 (8th
Cir. 2004)). In determining the reasonableness of such actions, “the issue is whether
the officer has an objectively reasonable concern for officer safety or suspicion of
danger.” Id. (quoting Williams v. Decker, 767 F.3d 734, 740 (8th Cir. 2014)). We
consider several factors in determining whether an investigative stop has become an
arrest:

      (1) the number of officers and police cars involved; (2) the nature of the
      crime and whether there is reason to believe the suspect might be
      armed; (3) the strength of the officers’ articulable, objective suspicions;
      (4) the erratic behavior of or suspicious movements by the persons
      under observation; and (5) the need for immediate action by the officers
      and lack of opportunity for them to have made the stop in less
      threatening circumstances.

Pollreis, 9 F.4th at 745 (quoting United States v. Raino, 980 F.2d 1148, 1149–50
(8th Cir. 1992)).

       The officers’ protective actions here did not turn the stop into an arrest.
Before the encounter, both officers were told Johnson could be armed. It is well
established that officers may reasonably draw weapons during a Terry stop when the
defendant is suspected of carrying a weapon—even if the defendant is otherwise
cooperative. See Fisher, 364 F.3d at 973–74 (holding that drawing a gun during a
Terry stop with a compliant defendant was reasonable because the suspect was
potentially armed and dangerous). Moreover, Johnson’s flight and noncompliance
before the stop indicated the need to use handcuffs during the stop. See United States


                                         -6-
v. Smith, 990 F.3d 607, 611–12 (8th Cir. 2021) (finding use of handcuffs during a
stop reasonable in part because of the defendant’s noncompliance and earlier flight).

       Johnson argues that while the officers’ acts in isolation may have not
effectuated an arrest, Byntar’s drawing his gun and Stevens’s using handcuffs
combined resulted in a de facto arrest. But our precedent permits using these
methods of force together without automatically transforming a Terry stop into an
arrest. See, e.g., Pollreis, 9 F.4th at 745–46 (holding officers reasonably drew guns
and used handcuffs during stop); Sanford, 813 F.3d at 713–14 (same); Williams, 767
F.3d at 740–41 (same); United States v. Ramirez, 307 F.3d 713, 716 (8th Cir. 2002)
(same); Navarrete-Barron, 192 F.3d at 791 (same). Given the officers’ belief
Johnson was armed combined with his actions prior to the stop, the officers’ actions
did not transform the stop into an arrest. 4

                                 III. Conclusion

     For the foregoing reasons, we affirm the district court’s denial of Johnson’s
motion to suppress.
                     ______________________________




      4
      Johnson does not appeal the district court’s ruling that Stevens obtained
probable cause to arrest Johnson after smelling raw marijuana as he knelt to handcuff
Johnson.
                                         -7-